  Case 18-29247       Doc 42     Filed 04/09/19 Entered 04/09/19 10:01:55            Desc Main
                                    Document Page 1 of 5




 Lon A. Jenkins (4060)
 Tami Gadd-Willardson (12517)
 MaryAnn Bride (13146)
 Katherine T. Kang (14457)
 OFFICE OF THE CHAPTER 13 TRUSTEE
 405 South Main Street, Suite 600
 Salt Lake City, Utah 84111
 Telephone: (801) 596-2884
 Facsimile: (801) 596-2898
 Email: utahtrusteemail@ch13ut.org



                         UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF UTAH
                                 CENTRAL DIVISION

IN RE:                                                CASE: 18-29247
NEWLEY BOWDEN WELCH                                   CHAPTER 13


Debtor
                                                     Hon. JOEL T. MARKER
                                                     Confirmation Hearing: 5/21/19 10:00 am

   TRUSTEE'S OBJECTION TO CONFIRMATION AND RECOMMENDATION OF
            DISMISSAL UNDER 1307(c) IF UNABLE TO RESOLVE

Lon A. Jenkins, Chapter 13 Trustee, hereby objects to confirmation of the Debtor's plan and in
support thereof represents as follows:
   1. The Debtor filed a Chapter 13 petition for relief on December 12, 2018 and the First
Meeting of Creditors under section 341 was continued and held on April 05, 2019.

   2. Debtor is delinquent $213.97. Debtor should cure outstanding delinquency and make all
payments due prior to Confirmation, or the Trustee may request dismissal.

   3. The Debtor failed to timely file the Domestic Support Obligation Creditor Matrix
containing a complete list of DSO claimant(s) and their address(es) as required by Local Rule
1007-2(b)).
  Case 18-29247       Doc 42     Filed 04/09/19 Entered 04/09/19 10:01:55             Desc Main
                                    Document Page 2 of 5




   4. There appears to be a domestic support obligation in this case, but the Debtor failed to
produce at the 341 Meeting a completed Domestic Support Obligation Questionnaire as required
by § 521(a)(3).

   5. The Debtor must file a certification with the Court that they are current on all post-petition
domestic support obligations.

   6. The Debtor is not complying with the disposable-income test of § 1325(b)(1)-(2) because
the plan proposes to retain and pay for luxury collateral that is not reasonably necessary for the
Debtor’s maintenance and support. Debtor should establish why retention of 2007 Springdale
Keystone (trailer), 2018 Kawasaki Teryx side by side and trailer is reasonably necessary for
Debtor's maintenance and support while returning ZERO to unsecured creditors.

   7. Schedules I & J show net disposable income that is greater than the plan payment.
Therefore, the plan and/or Schedules I & J should be amended so that the plan payment is equal
to the disposable income on Schedule J.

   8. The Debtor failed to provide at the 341 Meeting a copy of the 2018 county property tax
assessment for the real property listed on Schedule A/B (see Local Rule 2083-1(e)(1)B)).

   9. The Debtor lists on Schedule I a payroll deduction for cash advance repayment of
$278.57. The Debtor should either substantiate this expense with admissible, documentary
evidence, or remove it from Schedule I.

   10. Trustee requests copy of divorce decree and 2018 state and federal tax returns.

   11. The Debtor failed to file a Declaration of Filed Tax Returns as required by Local Rule
6070-1(c)(3).

   12. The Debtor failed to timely provide the Trustee with copies of their State and Federal
income tax returns for 2017 (see § 521(e)(2)(A)(i), Fed. R. Bankr. P. 4002(b)(2)(B), and Local
Rule 6070-1(c)(2)).
  Case 18-29247        Doc 42     Filed 04/09/19 Entered 04/09/19 10:01:55            Desc Main
                                     Document Page 3 of 5




   13. Trustee requests copy of final loan modification documents for Debtor's primary
residence.

   14. The Disclosure of Compensation of Attorney for Debtor filed under Bankruptcy Rule
2016 provides for attorney fees greater than $4,000, which is the presumptive fee set by the
Court (see, Attorney’s Fees in Chapter 13 Cases, No. 06-50001, slip op. at 4 (Bankr. D. Utah
March 22, 2006)). If counsel is seeking fees greater than $4,000, it will require a fee application
that is filed and noticed pursuant to §§ 329 and 330 and Fed. R. Bankr. P. 2016.

   15. Trustee objects to Debtor's plan under Part 2.1 - payments should be scheduled on a
monthly basis as all payments are due on the 25th of the month.

   16. The Debtor has selected two methods of plan payments in Part 2.2 of the Plan. Trustee
objects to the plan as it is unclear how Debtor intends to make payments to the Trustee.

   17. The Trustee objects to the Plan because it fails to include contribution of tax refunds in
Part 2.3 consistent with local practices.

   18. The Debtor should establish notice of the Plan is proper as the separate certificate of
service has not been filed for creditors listed in Part 3.2 or 3.4. See Federal Rule of Bankruptcy
Procedure 3012 and 4003(d) and Local Rule 2083-2(h)(2) and (j)(2).

   19. Trustee objects to language in Part 8.1 of Debtor's plan as it does not comply with §§
1322(b) and 1325(a)(5) as it does not provide for payment of arrearages, or surrender of the
property. If Debtor received a loan modification post-petition, it does not appear that this was
approved by the Court.

   20. The Plan fails to include a required non-standard provision in Part 8.1. See Local Rule
2083-2(f). The Debtor(s) have failed to include a statement indicating the applicable
commitment period is 36 months as a below median case or 60 months as an above median case.
  Case 18-29247         Doc 42      Filed 04/09/19 Entered 04/09/19 10:01:55                Desc Main
                                       Document Page 4 of 5




    21. The Plan fails to include a required non-standard provision in Part 8.1. See Local Rule
2083-2(f). The Plan fails to include language: The Local Rules of Practice of the United States
Bankruptcy Court for the District of Utah are incorporated by reference in the Plan.

    22. The Debtor is not complying with the disposable income requirements of § 1325(b).
According to the Trustee’s calculations on Form 122C-2, the Debtor has Monthly Disposable
Income higher than the amount on Line 45. In support of this objection, the Trustee argues the
following Lines of the Form 122C-2 claim an improper deductions under § 707(b)
(2):<br><br>(a) Line No. 11 (Debtor has one motor vehicle and should be limited to one
transportation deduction);<br>(b) Line No. 16 (payment advices support $792);<br>(c) Line No.
19 (Trustee has requested evidence of child support/court ordered payments as this deduction is
inconsistent with Schedule I and the payment advice average);<br>(d) Line No. 22 (deduction
must be reduced by Line No. 7);<br>(e) Line No. 23 (Trustee requests evidence that this does not
include basis home telephone, internet and cell phone service);<br>(f) Line No. 29 (Form
requires documentation to Trustee, and that deduction is not already accounted for in lines 6-
23)<br>(g) Line No. 33d (Trustee has objected to retention of the Kawasaki and
Springdale);<br>(h) Line No. 36 (bi-weekly payments of $543.69 is a monthly payment of
$1,177.99).

    23. The Debtor is not complying with the disposable income requirements of § 1325(b).
According to the Debtor’s calculations for Form 122C-2, the Debtor has Monthly Disposable
Income of $194.64 that requires a total return of $11,678.04 to nonpriority unsecured creditors.
However, the Debtor has proposed a return of ZERO. This may increase based on the Trustee's
objections to deductions on the Form 122C-2.

    24. The Debtor is proposing to modify the value of a claim secured by a “910-vehicle” (see §
1325(a)(9)), but the creditor has not affirmatively accepted the plan as required by § 1325(a)(5)
and in <i>In re Montoya</i>, 341 B.R. 41, 47 (Bankr. D. Utah 2006).

    WHEREFORE, the Trustee objects to confirmation of the Debtor's plan. If the Debtor is unable to
resolve the objection by the confirmation hearing, the Trustee will move to dismiss or convert the case .
  Case 18-29247        Doc 42     Filed 04/09/19 Entered 04/09/19 10:01:55               Desc Main
                                     Document Page 5 of 5




Dated: April 9, 2019                               Tami Gadd-Willardson
                                                   Attorney for Chapter 13 Trustee



                                  CERTIFICATE OF SERVICE

    A true and correct copy of the foregoing Objection to Confirmation was served on the following
parties on April 09, 2019:


NEWLEY BOWDEN WELCH, 12556 SOUTH BRUNDISI WAY,HERRIMAN, UT 84096

DAVID L. FISHER, ECF Notification
                                                         /s/ Michelle Moses
